UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended January 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-149235 BIONEUTRAL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 26-0745273 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 211 Warren Street,Newark, New Jersey (Address of principal executive offices) Zip Code) (973) 577-8003 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of shares of the registrant's common stock, par value $0.00001 per share, outstanding as of February 26, 2014 was 1,037,920,656 shares. BIONEUTRAL GROUP, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 4. Controls and Procedures. 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 24 Item 1A. Risk Factors. 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 24 Item 3. Defaults Upon Senior Securities. 25 Item 4. Mine Safety Disclosures. 25 Item 5. Other Information. 25 Item 6. Exhibits. 25 Signature 26 ITEM 1.FINANCIAL STATEMENTS BIONEUTRAL GROUP, INC CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS January 31, October 31, Current Assets Cash $ $ Accounts Receivable - Net Inventory Total Current Assets Property and Equipment - Net Intellectual Property - Net Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Expense $ $ Current Portion of Convertible Notes Payable, net of discount of $86,743 and $91,167 respectively Current Portion of Convertible Loans from Stockholders Accrued Compensation Related Party Payables Derivative Liability Current Liabilities Long Term Liabilities Convertible Loans From Stockholders – net of current portion Total Long Term Liabilities TOTAL LIABILITIES Commitments and Contingencies Equity: BioNeutral Group, Inc. Stockholders’ Equity Preferred Stock, $.001 par value; 10,000,000 shares authorized, with 684,600 designated as follows Convertible Preferred Stock, Series B, $.001 par value; 213,500 shares authorized, 53,491 issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Liquidation Preference $534,910 at January 31, 2014 and October 31, 2013, respectively. 54 54 Convertible Preferred Stock, Series C, $.001 par value; 100,000 shares authorized, 56,081 issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Liquidation Preference $560,810 at January 31, 2014 and October 31, 2013, respectively. 56 56 Convertible Preferred Stock, Series D, $.001 par value; 231,100 shares authorized, 128,251 issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Liquidation Preference $1,282,510at January 31, 2014 and October 31, 2013, respectively. Convertible Preferred Stock, Series E, $.001 par value; 140,000 shares authorized, 0 issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Liquidation Preference $0 at January 31, 2014 and October 31, 2013, respectively - - Convertible Preferred Stock, Series F, $.001 par value; 51 shares authorized, 51 and 0 issued and outstanding atJanuary 31, 2014 and October 31, 2013, respectively. - - Common Stock, $.00001 Par Value; 4,000,000,000 shares authorized, 798,088,296 and 252,034,393 issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Additional Paid-in Capital Due from Vinfluence ) ) Accumulated Deficit ) ) Total BioNeutral Group, Inc. Stockholders’ Equity Non controlling Interest ) ) Preferred Stock, $.001 par value; 5,000,000 shares authorized, with 800,000 designated as follows Convertible Preferred Stock, Series A, $.001 par value; 800,000 shares authorized, 59,484shares issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Liquidation Preference $1,072,361 at January 31, 2014 and October 31, 2013, respectively 59 59 Total Non controlling Interest ) ) Total Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Condensed Consolidated Financial Statements 1 BIONEUTRAL GROUP, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended January 31, Revenues $ $ Cost of Revenues Gross Profit Operating Expenses Depreciation and Amortization Salaries and Wages Consulting Expense Legal and Accounting Expenses Other Selling, General and Administrative Expenses Total Operating Expenses Loss from Operations ) ) Other Income (Expense) Interest Expense ) ) Amortization of Debt Discount ) ) Change in Fair Value of Derivative Liability Total Other Income (Expense) ) ) Loss Before Provision for Income Taxes ) ) Provision for Income Taxes - - Net Loss ) ) Net Loss Attributable to Non-controlling Interest Net Loss Attributable to BioNeutral Group, Inc. $ ) $ ) Net Loss Per Common Share - Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares outstanding Basic and Diluted See Notes to Condensed Consolidated Financial Statements 2 BIONEUTRAL GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to Reconcile Net Loss To Net Cash Used in Operating Activities Stock Based Compensation ) - Depreciation and Amortization Issuance of Stock related to professional services Interest added to promissory notes Non-Cash Interest - Change in Fair Value of Derivative Liability ) ) Amortization of Debt Discount - Changes in Operating Assets and Liabilities Accounts Receivable - Inventory ) Prepaid Expenses - Employee Advances - ) Other Assets - Accounts Payable and Accrued Expenses Related Party Payables NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Exchangeable Promissory Notes NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE (DECREASE) IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for Interest $
